                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

ROSCOE RHODES,                       )
                                     )
         Plaintiff,                  )
                                     )
    v.                               )                   CV 118-219
                                     )
CORRECT CARE SOLUTIONS, LLC, et al., )
                                     )
         Defendants.                 )
                              _________

                                        ORDER
                                        _________

       Defendants Augusta Richmond County and Hardie Davis filed a Motion to Dismiss

Plaintiff’s Amended Complaint on May 1, 2019, (doc. no. 86), and requested a stay of

discovery pending the Court’s ruling, which the Court granted, (doc. nos. 95, 96). The Court

instructed the remaining parties to “confer and submit a second joint Rule 26(f) Report, with

proposed case deadlines, within seven days” of the resolution of the motion to dismiss. (Id.)

On December 10, 2019, the presiding District Judge granted Defendants Augusta Richmond

County and Hardie Davis’s motion to dismiss. (Doc. no. 103.)

       More than seven days have passed since the presiding District Judge’s ruling, but the

parties have not submitted a second joint Rule 26(f) Report, with proposed case deadlines.

Accordingly, the Court ORDERS the parties to conduct a conference and file a joint 26(f)

Report on or before January 8, 2020. The Court DIRECTS the CLERK to attach the
standard “RULE 26(f) REPORT” to this Order.

      SO ORDERED this 30th day of December, 2019, at Augusta, Georgia.




                                         2
